Citation Nr: 0735450	
Decision Date: 11/09/07    Archive Date: 11/26/07

DOCKET NO.  06-10 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for cardiovascular 
disability to include aortic stenosis.    

2.  Whether new and material evidence has been received to 
reopen a claim of service connection for hearing loss.     

3.  Whether new and material evidence has been received to 
reopen a claim of service connection for right kidney 
disability characterized as history of hydronephrosis with 
right nephrostomy and post narrowing of ureters.  

4.  Entitlement to special monthly compensation based on the 
need for aid and attendance. 



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States

ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1943 to March 1946.  This matter comes before the Board 
of Veterans' Appeals (Board) on appeal from a May 2004 rating 
decision of the Portland, Oregon Regional Office (RO) of the 
Department of Veterans Affairs (VA).  A May 2007 Travel Board 
hearing was scheduled for the veteran.  He did not appear, 
however, and did not indicate that he wished to reschedule.      

The issue of whether new and material evidence has been 
received to reopen a claim of service connection for right 
kidney disability is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Cardiovascular disability was not shown in service or for 
many years thereafter and the record does not contain any 
probative evidence relating current cardiovascular disability 
to the veteran's active service.

2.  In a September 1973 decision, the RO denied service 
connection for hearing loss; the veteran did not appeal this 
decision within one year and it became final.  

3.  Evidence received since the September 1973 decision tends 
to show that hearing loss disability was manifested in 
service; thus it relates to an unestablished fact necessary 
to substantiate the claim and raises a reasonable possibility 
of substantiating the claim.

4.  It is not shown that the veteran's current hearing loss 
disability is related to service.


CONCLUSIONS OF LAW

1.  Cardiovascular disability was not incurred in or 
aggravated by active service. 38 U.S.C.A. §§ 1110, 1112, 
1113, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 
3.307, 3.309 (2007).

2.  The RO's September 1973 decision is final.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.1103 (2007).

3.  New and material evidence has been received since the 
September 1973 decision, and the claim for service connection 
for hearing loss is reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2007).

4.  A bilateral hearing loss disability was not incurred in 
or aggravated by active service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.385 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The veteran has been advised of VA's duties to notify and 
assist in the development of his claims.  A February 2004 
letter from the RO explained what the evidence needed to show 
to substantiate his claims for service connection and for 
special monthly pension.  It also explained that VA was 
responsible for obtaining relevant records from any federal 
agency, and that VA would make reasonable efforts to obtain 
records not held by a federal agency, but that it was the 
veteran's responsibility to make sure that VA received all 
requested records not in the possession of a federal 
department or agency.  Although this letter did not advise 
the veteran verbatim to submit everything he had pertinent to 
his claims, it explained the type of evidence necessary to 
substantiate his claims and asked him to submit such 
evidence.  This was equivalent to advising him to submit 
everything in his possession pertinent to the claims.  A 
March 2006 letter provided notice regarding criteria for 
rating the disabilities at issue and effective dates of 
awards in accordance with Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006)).

Regarding specific VCAA notice pertaining to the veteran's 
claim to reopen the claim for service connection for hearing 
loss, the Board notes that it is granting reopening of the 
veteran's claim.  Thus, given that the claim is being 
reopened, the veteran cannot be prejudiced by any lack of 
VCAA notice pertaining to reopening.  Additionally, as noted 
above the February 2004 letter provided appropriate notice 
regarding the underlying claim of service connection for 
hearing loss.  The necessity of providing complete VCAA 
notice pertaining to the veteran's claim to reopen the claim 
of service connection for right kidney disability is 
explained in the Remand section below.  

While complete VCAA notice was not given prior to the rating 
on appeal, the appellant had ample opportunity to respond to 
the notice letter and the SOC and SSOC and to supplement the 
record after notice was given.  He is not prejudiced by any 
technical notice deficiency that may have occurred along the 
way, and no further notice is required.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).

Regarding VA's duty to assist, the RO has obtained the 
veteran's service medical records, along with available VA 
and private medical evidence.  The veteran was also provided 
with a VA audiological evaluation, an ear disease examination 
and a number of medical examinations pertaining to his claim 
for special monthly pension based on aid and attendance. The 
Board has also considered whether a VA medical examination is 
necessary for proper adjudication of the veteran's claim for 
service connection for cardiovascular disability.  An 
examination or opinion is necessary if the evidence of 
record: (A) contains competent evidence that the claimant has 
a current disability, or persistent or recurrent symptoms of 
disability; and (B) establishes that the veteran suffered an 
event, injury or disease in service; (C) indicates that the 
claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability, but (D) does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim.  See 38 C.F.R. § 3.159(c)(4).  In 
the instant case it is not established that the veteran 
suffered a cardiovascular event, injury or disease in service 
and there is no competent evidence that the veteran's current 
cardiovascular disability may be associated with any event, 
injury or disease in service.  Consequently, an examination 
is not necessary.  

The veteran has not identified any additional evidence 
pertinent to this claim.  VA's assistance obligations are 
met.  The veteran is not prejudiced by the Board's proceeding 
with appellate review.



II.  Factual Background

Service medical records do not reveal any cardiovascular 
problems or hearing problems.  On March 1946 separation 
examination hearing was found to be normal on both the 
whispered and spoken voice tests and the veteran's 
cardiovascular functioning was also found to be normal.   

In August 1973 the veteran filed a claim for service 
connection for hearing loss.  In a September 1973 decision, 
the hearing loss claim was denied on the basis that hearing 
loss was not shown in service as the veteran's hearing was 
found to be normal on separation examination and he did not 
allege that he was treated for any hearing loss until four 
years after service.  

On November 1973 VA audiological evaluation the diagnosis was 
bilateral conductive deafness.  

A March 1985 VA examination produced a pertinent diagnostic 
impression of bilateral hearing loss with multiple right and 
left ear surgeries for otosclerosis.  A March 1985 VA 
audiological evaluation showed conductive component hearing 
loss.  

In a September 2001 decision the RO granted non-service 
connected pension to the veteran effective September 2001.  

In a December 2003 claim the veteran indicated that he had a 
heart attack in November 2003 for which he was treated at the 
Portland VA hospital.  

VA medical records from September 2003 to April 2004 show 
pertinent diagnoses of ischemic heart disease, atrial 
fibrillation with rapid ventricular response, hypertension, 
hypertrophic cardiomyopathy, status post revision of ureteral 
stenting, right kidney, aortic insufficiency and aorta 
sclerosis, characterized as mild and minimal bilateral 
carotid disease.  In October 2003 it was noted that the 
veteran reported that he had been taking Lanoxin for the 
better part of 10 years to help control the atrial 
fibrillation.   November 2003 progress notes show that the 
veteran received a combined right/left heart catheterization 
and supravalve angiogram due to his known moderate aortic 
stenosis and a recent episode of chest pain, which was 
apparently a mild myocardial infarction.  The testing found 
minimal coronary disease and the chest pain was deemed to be 
a subencdocardial ischemic injury resulting from the 
veteran's combination of hypertension, moderate aortic 
stenosis, left ventricular hypertrophy with atrial 
fibrillation and rapid ventricular response. The veteran was 
found to have valve disease that might warrant valve 
replacement in the following three years or so.  An April 
2004 note showed that the veteran had had a recent myocardial 
infarction but that he had had no recent chest discomfort 
since then.

On April 2004 VA aid and attendance examination, the 
diagnoses were moderate aortic stenosis, hypertension, 
profound hearing loss, macular degeneration, depression, 
history of right hydronephrosis, history of arthritis and 
benign prostatic hypertrophy.  The veteran complained of 
shortness of breath on exertion.  He could walk about a third 
of a block carrying laundry before he felt quite dyspneic and 
needed to rest.  This was the equivalent of approximately 3 
METS or less.  The veteran had also felt a lack of motivation 
and more profound lethargy since being maintained on a beta 
blocker after his heart attack.  He denied frank depression 
and indicated that he was not currently taking anti-
depression medication.  The veteran also complained of some 
limit in his ability to do activities around the house such 
as housekeeping due to hip and back pain due to arthritis.  
It was noted that the veteran lived alone in a federally 
subsidized apartment.  He had previously been on the Oregon 
Health Plan and received some help with housekeeping but he 
lost those benefits when he lost the Oregon Health Plan 
coverage.  Regarding his activities of daily living the 
veteran was independent in transferring and walked without 
any aid.  He had some difficulty due to hip and back pain and 
was independent in cooking and shopping although he did have 
some food delivered by an agency that retrieved outdated 
foods at the supermarket.  He continued to drive and was 
doing all his own housekeeping and laundry although he noted 
that his house was not as clean or as well kept as when he 
had a housekeeper.  The veteran was managing his own finances 
and taking his own medications and denied urinary or stool 
incontinence.  The examiner commented that she believed the 
veteran was in need of assistance with household chores, 
housekeeping and laundry due to dyspnea at low levels of 
exertion and that he would likely benefit from increased 
housekeeping help at home.  

On April 2004 VA mental health evaluation the examiner did 
not find that the veteran had a mental health diagnosis or 
any significant psychosocial stressors.  The veteran's Global 
Assessment of Functioning (GAF) score was 80 indicating no 
more than a mild impairment in functioning, which the 
examiner attributed to advanced age-related issues.  The 
examiner commented that the veteran's solitary lifestyle was 
preferred and self-imposed.  His sleep was frequently 
interrupted by the necessity to urinate several times a night 
but his appetite was good.  Overall, the veteran's cognitive 
abilities were completely intact as was his sense of humor.  
The veteran had faced recent health-related set-backs with a 
positive attitude and admirable resilience.  The examiner 
found that the veteran should be considered competent to 
handle his activities of daily living. 

On April 2004 VA hip and back examination, the diagnosis was 
degenerative joint disease of the lumbar spine with referred 
pain to the right hip and thigh.  The veteran reported that 
he was able to clean his house and shop for his food despite 
his hip and back condition.  

On April 2004 VA ear disease examination the diagnostic 
impression was bilateral otosclerosis status post numerous 
surgeries with no significant improvement, in fact, worsening 
of the veteran's hearing over the years.  The veteran 
reported that in the service he had a moderate amount of 
noise exposure in the Navy while on deck when the five inch 
guns were being fired.  At times this was painfully loud.  He 
was not particularly aware of any hearing loss at the time of 
his discharge but there were no discharge audiograms to 
evaluate his hearing condition at that time.  He did later 
develop a gradual hearing loss in both ears over the years 
and indicated that he was seen for that hearing loss as early 
as 1960.  He had a left stapedectomy followed by a similar 
procedure on the right but apparently there was some damage 
done to his ossicles and he subsequently had multiple 
surgeries with the net result that his hearing did not 
improve significantly and he had worn hearing aids for the 
past 20 years.  His right ear conduction hearing aid was 
functioning reasonably well but the left one was no longer 
working.  He had marked difficulty with conversational levels 
of speech and marked bilateral tinnitus.  Physical 
examination showed that both tympanic membranes were scarred 
but there was no evidence of active inflammation, discharge 
or other pathology.  The right drum was markedly scarred with 
no visible landmarks but there was no evidence of active 
disease process.  The remainder of the examination was 
unremarkable.  The examiner commented that virtually all of 
the veteran's hearing loss was secondary to his otosclerosis; 
however, he may well have had some minor noise exposure 
hearing loss at the time of his discharge due to exposure to 
ships' guns.  

On May 2004 VA eye examination the diagnosis was extensive 
macular degeneration of the right eye status post laser 
treatment in 1991 with best corrected acuity of 20/300 with 
eccentric viewing and superiorly restricted visual field 
secondary to neurosensory retinal detachment due to macular 
degeneration.  The veteran's left eye was suspicious for 
early exudative macular degeneration with metamorphophosia 
noted.  Additionally, the veteran had cataracts of the left 
eye, which objectively appeared worse than his 20/25 acuity 
would have indicated and they were likely interfering with 
his ability to read.  The veteran was also being treated for 
glaucoma, which did not appear to have a functional impact on 
his vision.  The examiner commented that as the veteran still 
had functional vision in his left eye, he was able to 
accomplish most of the activities of daily living including 
cooking, laundry, bill-paying, managing medications and 
driving.  He did report some difficulty with household 
cleaning, which was unlikely related to his vision.  However, 
if he did develop macular degeneration in the left eye as 
suspected, visual prognosis was poor and he would likely 
require assistance with activities of daily living.  

The May 2004 rating decision granted special monthly pension 
at the housebound rate but denied the higher aid and 
attendance rate.   

On May 2004 VA audiological evaluation, audiometry revealed 
that puretone 




thresholds (in decibels) were: 





HERTZ



500
1000
2000
3000
4000
RIGHT
95
90
105
105
105
LEFT
70
75
95
100
100

The average puretone thresholds were 101 decibels, right ear, 
and 93 decibels, left ear.  Speech audiometry revealed that 
speech recognition was 0 percent in the right ear and 24 
percent in the left ear.  The diagnosis was asymmetric severe 
to profound mixed hearing loss with poor word recognition and 
tinnitus.  A hearing aid evaluation for newer hearing aids 
was recommended.    

In the March 2006 statement of the case the RO determined 
that ship the veteran served on in the infantry had five 
single 20 mm guns and may have had additional .50 caliber 
machine guns.  Consequently, the RO conceded that the veteran 
had been exposed to acoustic trauma in service.  

In the July 2006 statement of accredited representative the 
veteran's representative indicated that the veteran was in 
need of in-home staffing at least four times weekly and that 
his condition had deteriorated during the appeal process, 
which had increased this need.  

On August 2006 VA aid and attendance examination the examiner 
noted that the veteran had glaucoma, macular degeneration, 
atrial fibrillation and most recently GI bleed secondary to 
duodenal ulcer.  The veteran was hospitalized from July 26, 
2006 through August 2, 2006 when he presented with melena and 
hematocrit of 30.  He was found to have duodenal ulcer and 
was transfused.  The veteran lived alone in an apartment and 
had lived alone for 25 years.  He was still driving and drove 
himself to the examination from Sandy, Oregon, which was 35 
miles away.  The veteran was asking for help with cleaning of 
his apartment, which amounted to 3 hours of cleaning per 
week.  He affirmatively indicated that he did not need 
assistance with eating, grooming, toileting, dressing or 
bathing and that he was able to handle his finances.  Because 
of weakness from his GI bleed he was having difficulty 
keeping his apartment clean.  He was able to walk up to 45 
minutes on good days and his vision was not worse that 5/200 
in either eye.  Physical examination showed a very pleasant 
male in no acute distress.  He walked without the use of any 
assistive device other than a right knee brace and he was 
oriented x 3.  His gait was normal and he did not have a 
limp.  His heart beat was irregular with a grade 2/6 systolic 
murmur along the left sternal border.  The lungs were clear 
and the abdomen was nontender.  The use of the upper and 
lower extremities was normal and sensation was normal.  
Reflexes were 1+ and equal throughout in all four 
extremities.  The diagnostic impression was elderly gentleman 
with a recent GI bleed secondary to a duodenal ulcer.  The 
examiner found that it would be reasonable for him to obtain 
three hours of help per week to keep his apartment clean.  He 
was able to manage benefit payments and was able to protect 
himself from the hazards and dangers of his daily 
environment.  

III.  Law and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disorder, there must be: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value. Baldwin v. 
West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  

Hearing loss disability is defined by regulation.  For the 
purposes of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2007).

Certain listed, chronic disabilities, including heart disease 
and sensorineural hearing loss, are presumed to have been 
incurred in service if they become manifest to a compensable 
degree within one year of discharge from service.  
38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Generally, an unappealed RO denial is final under 38 U.S.C.A. 
§ 7105(c), and the claim may only be reopened through the 
receipt of "new and material" evidence.  If new and 
material evidence is presented or secured with respect to a 
claim that has been disallowed, VA must reopen the claim and 
review its former disposition.  38 U.S.C.A. § 5108; see Hodge 
v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).

New and material evidence means existing evidence that by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  38 C.F.R. § 3.156(a) (2007).  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  Id.

Under 38 U.S.C.A. § 1521(a), improved (nonservice-connected) 
pension is a benefit payable by VA to a veteran of a period 
of war who is permanently and totally disabled from 
nonservice-connected disability not the result of the 
veteran's willful misconduct.  Section 1521 further provides 
for an increased rate of pension, SMP, when an otherwise 
eligible veteran is in need of regular aid and attendance.  
38 U.S.C.A. §§ 1521(d), (e); see also 38 C.F.R. §§ 3.351(b), 
(c), and (d).  

The need for aid and attendance means being helpless or 
nearly so helpless as to require the aid and attendance of 
another person.  See 38 U.S.C.A. §§ 1502(b); 38 C.F.R. 
§ 3.351(b).  The veteran will be considered to be in such 
need if he: (1) is blind or so nearly blind as to have 
corrected visual acuity of 5/200 or less, in both eyes, or 
concentric contraction of the visual field to 5 degrees or 
less; or (2) is a patient in a nursing home because of mental 
or physical incapacity; or (3) establishes a factual need for 
aid and attendance under the criteria set forth in 38 C.F.R. 
§ 3.352 (a).  38 C.F.R. § 3.351(b).

The following basic considerations are critical in 
determining the need for the regular aid and attendance of 
another person: inability of the veteran to dress or undress 
himself, or to keep himself ordinarily clean and presentable; 
frequent need of adjustment of any special prosthetic or 
orthopedic appliances which by reason of the particular 
disability cannot be done without aid (this will not include 
the adjustment of appliances which normal persons would be 
unable to adjust without aid, such as supports, belts, lacing 
at the back, etc.); inability of the veteran to feed himself 
through loss of coordination of upper extremities or through 
extreme weakness; inability to attend to the wants of nature; 
or incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the veteran from 
hazards or dangers incident to his daily environment.  38 
C.F.R. § 3.352(a).

It is not required that all of the disabling conditions be 
found to exist before a veteran meets the criteria for 
needing the regular A&A of another person.  The particular 
personal function, which the veteran is unable to perform, 
should be considered in connection with his condition as a 
whole.  It is only necessary that the evidence establishes 
that the veteran is so helpless as to need regular aid and 
attendance, not that there be a constant need.  The criteria 
for determining whether a veteran is in need of the aid and 
attendance of another person may be met if he is bedridden.  
"Bedridden" is defined as a condition that, through its 
essential character, actually requires that the veteran 
remain in bed.  Id.

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. 
§ 5107(b).

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

IV.  Analysis

Cardiovascular disability

The evidence of record clearly establishes that the veteran 
has a current cardiovascular disability including aortic 
stenosis.  There is no evidence, however, that any 
cardiovascular disability became manifest in service or in 
the first postservice year and no evidence that 
cardiovascular disability is related to service.  See 
38 C.F.R. § 3.303; Hickson, 12 Vet. App. 247, 253 (1999).  
The service medical records are negative for any 
cardiovascular problems or complaints and the record does not 
show any mention of cardiovascular problems until 2003 when 
the veteran indicated that he had taken Lanoxin for about 10 
years (i.e. back to around 1993) to control atrial 
fibrillation.  A lengthy interval of time between service and 
initial postservice manifestation of a "disability" for 
which service connection is sought is, of itself, a factor 
against a finding that the disability was incurred or 
aggravated in service.  See Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).   Also, although the veteran may believe 
that his cardiovascular disability is related to service, as 
a layperson, his allegations are not competent evidence of a 
medical diagnosis or nexus.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  

In the absence of any evidence of manifestation of 
cardiovascular disability in service or the first post 
service year or of any competent evidence of a nexus between 
current cardiovascular disability and service, the 
preponderance of the evidence is against this claim and it 
must be denied.  

Hearing loss disability

The September 1973 rating decision denied service connection 
for hearing loss essentially based on a finding that it did 
not become manifest in service.  The veteran did not appeal 
that decision and it became final.   Consequently, in order 
for the veteran's claim for service connection for hearing 
loss disability to be reopened, there must be evidence 
received after September 1973 that tends to show that hearing 
loss was incurred in service (i.e. an unestablished fact 
necessary to substantiate the claim).  The Board notes that 
RO reasonably concluded in the March 2006 statement of the 
case that the type of ship that the veteran served on likely 
would have exposed him to acoustic trauma in service and the 
April 2004 VA ear examination found that the veteran may well 
have had some minor noise exposure hearing loss at the time 
of his discharge from service.  Taken together, these two 
pieces of evidence tend to show that a hearing loss 
disability may have become manifest in service.  Thus, they 
meet the low evidentiary threshold of relating to an 
unestablished fact necessary to substantiate the claim and 
also, in conjunction with the clear evidence of record 
establishing current hearing loss disability, raise a 
reasonable possibility of substantiating the claim.  
Accordingly, the additional evidence is new and material and 
the claim for hearing loss disability may be reopened.

Now that the claim for service connection is reopened the 
Board must consider it on the merits.   The evidence of 
record clearly establishes that the veteran has a current 
bilateral hearing loss disability as the May 2004 VA 
audiological evaluation showed average puretone thresholds 
well above that necessary to establish such disability by VA 
standards.  The record also reasonably shows that the veteran 
was exposed to at least some level of acoustic trauma in 
service as he served on a ship with numerous 20 mm guns.  The 
evidence does not establish, however, that the veteran's 
current bilateral hearing loss is related to service.  See 
38 C.F.R. § 3.303, Hickson, 12 Vet. App. 247, 253 (1999).  
The evidence of record generally attributes the veteran's 
hearing loss to otosclerosis, not to noise exposure in 
service.  The only opinion of record that directly discusses 
a possible relationship between the veteran's service and 
current hearing loss, the April 2004 VA ear disease 
examination found only that the veteran "may well have had" 
some minor noise exposure hearing loss at the time of his 
discharge due to exposure to ships' guns.   
This opinion lacks the definitiveness necessary to support a 
grant of service connection for whatever small percentage of 
the veteran's hearing loss that could "possibly" be related 
to service.  A finding of service connection may not be based 
on a resort to speculation or remote possibility (See 38 
C.F.R. § 3.102 (2006)) and opinions using phrases such as may 
or may not have generally been found to be too speculative to 
establish a medical nexus.  See Bloom v. West, 12 Vet. App. 
185, 186-87 (1999) (treating physician's opinion that 
veteran's time as a prisoner of war "could" have precipitated 
the initial development of his lung condition found too 
speculative); Bostain v. West, 11 Vet. App. 124, 127-28, 
quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical 
opinion expressed in terms of "may" also implies "may or may 
not" and is too speculative to establish medical nexus) and 
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) ("may or may 
not" language by physician was too speculative).  
Consequently, in the absence of an established nexus between 
acoustic trauma in service and current hearing loss 
disability, the preponderance of the evidence is against this 
claim and it must be denied.  

Need for Aid and Attendance

The evidence of record does not establish that the veteran 
meets any of the applicable criteria for receiving special 
monthly pension based on the need for aid and attendance.  He 
is not a patient in a nursing home and the May 2004 VA eye 
examination clearly showed vision better than 5/200 in the 
left eye as left eye vision was 20/25.  Also, the examination 
did not find that the veteran's visual field in both eyes was 
limited to 5 degrees or less; it only noted that the right 
eye visual field was superiorly restricted.  Additionally, 
the veteran did not note a worsening of his vision at his 
subsequent August 2006 VA examination; rather, he indicated 
that his vision was not worse than 5/200 in either eye.   
38 C.F.R. § 3.351(c).

The veteran also does not meet the factual criteria for 
receipt of pension at the aid and attendance rate.  He has 
not been bedridden and the VA medical examinations of record 
and the veteran's own reporting establish that he is able to 
dress himself and keep himself ordinarily clean and 
presentable.  The May 2006 examination specifically showed 
that he was still walking without any assistive device other 
than a right knee brace and he has not been shown to be in 
need of frequent adjustment of any special prosthetic or 
orthopedic appliances that cannot be adjusted without aid.  
The veteran has also affirmatively indicated that he is able 
to feed himself and attend to the wants of nature and the 
August 2006 VA examiner affirmatively found that the veteran 
was able to protect himself from the hazards and dangers of 
his daily environment.  38 C.F.R. § 3.352.  Additionally, the 
examiner also found that the veteran could manage his benefit 
payments.  

The veteran has done such an excellent job managing his life 
despite his disabilities that, according to the record, the 
only assistance he was asking for as of August 2006 was 3 
hours per week of housekeeping.  The Board recognizes that 
this was quite a reasonable and modest request by the 
veteran.  Unfortunately, under controlling regulations, the 
Board has no power to order housekeeping services for the 
veteran.  Instead, it is limited to determining whether he 
qualifies for a higher rate of pension on the basis of the 
need of aid and attendance.  As he is not shown to have the 
requisite visual impairment, does not live in a nursing home, 
and does not meet the factual criteria for receipt of aid and 
attendance benefits, payment of pension at the higher aid and 
attendance rate is not warranted.  The preponderance of the 
evidence is against this claim and it must be denied.


ORDER

Entitlement to service connection for cardiovascular 
disability to include aortic stenosis is denied.   

The claim for service connection for bilateral hearing loss 
is reopened.       

Entitlement to service connection for bilateral hearing loss 
is denied.   

Entitlement to special monthly compensation based on the need 
for aid and attendance is denied.


REMAND

The veteran's claim for service connection for right kidney 
disability was originally finally denied by an April 1949 
Board decision.  The basis for the denial was that the 
evidence failed to establish that right hydronephrosis was 
existent during, or traceable to, active service.  The 
veteran subsequently filed the instant claim to reopen in 
December 2003.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court of 
Appeals for Veteran's Claims found that in response to a 
claim to reopen, VA must notify a claimant of the evidence 
and information that is necessary to reopen the claim and of 
the evidence and information necessary to establish 
entitlement to the underlying benefit sought.  In particular, 
in regard to a service connection claim, VA must examine the 
bases for the underlying denial in the prior decision and 
notify the claimant of which element or elements of service 
connection were found by that decision to be insufficiently 
substantiated.  See Id.  VA must then further describe the 
evidence necessary to appropriately substantiate the element 
or elements.  VA should also provide the veteran with the 
applicable definition of new and material evidence.  Id.  

Although the February 2004 VCAA notice letter did notify the 
veteran of the information necessary to establish entitlement 
to the underlying benefit sought, the applicable definition 
of new and material evidence, and the necessity of submitting 
such evidence to reopen his claim, the letter did notify the 
veteran of the elements of service connection that were found 
to be insufficiently substantiated by the prior denial on the 
merits and did not describe the evidence necessary to 
appropriately substantiate these elements.  Consequently, a 
Remand is necessary so the veteran can be provided with the 
full notice mandated by Kent. 

Accordingly, the case is REMANDED for the following action:
1.  The RO should provide an appropriate 
notice letter to the veteran with respect 
to his claim to reopen the claim of 
service connection for right kidney 
disability.   This letter should include 
notification of A) the applicable 
regulatory definition of new and material 
evidence found at 38 C.F.R. § 3.156(a); B) 
the evidence necessary to substantiate the 
underlying claim of service connection; C) 
the specific elements of service 
connection that were found to be 
insufficiently substantiated in the prior 
November 1948 Board decision (i.e. 
existence of the kidney disability in 
service and a nexus between current kidney 
disability and service): and D) the 
evidence necessary to substantiate these 
specific elements.  (I.e. evidence not 
already of record that tends to show that 
kidney disability did exist in service and 
that current kidney disability is related 
to service).  The veteran should also be 
given appropriate notice regarding 
effective dates of awards and the rating 
criteria applicable to the disability in 
question in accordance with 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  He should then have 
sufficient opportunity to respond.

2.  The RO should then readjudicate the 
claim.  If it remains denied, the RO 
should issue an appropriate supplemental 
statement of the case and provide the 
veteran and his representative the 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate review, if otherwise in order.  
No action is required of the appellant 
until he is notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
V. L. Jordan
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


